Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
(En Reconsideración)
El 14 de marzo de 1988 resolvimos, mediante opinión per curiam, que era válida la disposición del reglamento de la Ley de Patentes Municipales, Reglamento sobre Patentes Municipales, Departamento de Hacienda, Reglamento Núm. 3142 de 22 de agosto de 1984 (Reglamento Núm. 3142), que autorizaba a los municipios a incluir en el cómputo de dicha imposición a los bancos los ingresos no exentos derivados de operaciones efectuadas fuera de Puerto Rico. Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988). Al así proceder, aprobamos la actuación municipal de la ciudad de Mayagüez de imponerle, desde el Año Fiscal 1979-1980, una deficiencia al Banco Popular y expresamos que la Ley de Patentes Municipales contiene “suficiente lenguaje” en que apoyar la tesis de que un municipio puede gravar los ingresos recibidos en Puerto Rico aunque sean derivados de fuentes que provienen de fuera de la demarcación territorial.
El Banco Popular oportunamente solicitó la reconsideración de nuestro dictamen. En su escrito cuestiona nuestra interpreta-ción de la Ley de Patentes Municipales y expone objeciones *666constitucionales que no fueron atendidas por nuestra decisión anterior. (1)
Por entender que la Ley de Patentes Municipales no autoriza al Municipio de Mayagüez a imponer dicha contribución a base de ingresos generados fuera de Puerto Rico y que, por ende, su actuación fue ultra vires, reconsideraría nuestro anterior dicta-men, anularía el Reglamento sobre Patentes Municipales y con-firmaría la sentencia del Tribunal Superior.
I — (
Dentro de nuestro ordenamiento constitucional, los munici-pios son criaturas jurídicas de la Asamblea Legislativa. Colón v. Municipio de Guayama, 114 D.P.R. 193, 198 (1983). Corresponde a la Legislatura la facultad para determinar todo lo relativo al régimen municipal y su funcionamiento. Art. VI, Sec. 1, Const. E.L.A., L.ER.A., Tomo 1. Por su naturaleza, los municipios no tienen poder para imponer contribuciones en ausencia de una ley que así lo autorice. American Express Co. v. Mun. de San Juan, 120 D.P.R. 339 (1988).
La Ley Orgánica de los Municipios, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. secs. 2001-3458), autoriza a los municipios a imponer una serie de tributos. Véanse: Arts. 2.04(24) a (27), 21 L.P.R.A. secs. 2054(24) a (27). En relación con contri-buciones no impuestas sobre la propiedad, el estatuto rector autoriza a los municipios a:
Imponer y cobrar contribuciones, derechos, arbitrios e impuestos razonables dentro de los límites territoriales del municipio sobre materias no incompatibles con la tributación impuesta por el Estado. (Énfasis suplido.) Art. 2.04(27), 21 L.P.R.A. sec. 2054(27).
Por otro lado, la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974 (21 L.P.R.A. sec. 651 et seq.), autoriza a las *667Asambleas Municipales a imponer y cobrar una “patente” que si bien adopta la forma de permiso o licencia realmente constituye un impuesto o contribución. American Express Co. v. Mun. de San Juan, supra.
Aunque hemos descartado el enfoque interpretativo restric-tivo del poder tributario de los municipios en relación con la patente municipal,(2) esto no significa que el ejercicio de la facultad de imponer contribuciones pueda conducirse sin limita-ciones. El ámbito de la imposición municipal debe siempre tener un fundamento razonable en la ley que la autoriza. Véase McQuillin, Mun. Corp. Sec. 44.17 (3ra ed). En ausencia de este apoyo, no puede sostenerse el reclamo del poder tributario municipal.
Más aún, para que un municipio pueda imponer una contri-bución sobre el ingreso bruto derivado de fuentes fuera de su territorio es imprescindible que la Legislatura haya delegado esa autoridad de manera expresa, diáfana y precisa. Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988). La legislación vigente no contiene —en términos expresos, diáfanos y preci-sos— suficiente lenguaje para “apoyar la tesis de que un municipio puede gravar los ingresos de los bancos una vez sean recibidos en Puerto Rico, aunque sean derivados de fuentes fuera de la demarcación territorial”. Id. Veamos.
1 — I 1 — 1
Mediante la Ley de Patentes Municipales de 1974, la Asam-blea Legislativa delegó en los municipios la autoridad para imponer y cobrar la patente a “toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier negocio financiero o a cualquier industria o negocio en los municipios del Estado Libre Asociado de Puerto *668Rico, excepto [por] lo que en otro sentido disponen las sees. 651 a 652y de este título”. (Énfasis suplido.) 21 L.P.R.A. sec. 651c. Véase también la See. 3 de la citada Ley de Patentes Municipales, 21 L.ER.A. sec. 651b.
En general, la patente es una contribución máxima de uno por ciento (1%) para el caso de los negocios financieros y de punto tres por ciento (0.3%) para los demás casos, computada a base del “volumen de negocios” de la entidad sujeta al impuesto. 21 L.P.R.A. sec. 651d. Como regla general, “volumen de negocios”
. . . significa los ingresos brutos que se reciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o negocio en el municipio donde la casa principal realiza sus operaciones o los ingresos brutos que se reciban o se devenguen por la casa principal en el municipio donde ésta mantenga, oficinas, almacenes, sucursales, planta de manufac-tura, envase, embotellado, procesamiento, elaboración, confección, ensamblaje, extracción, lugar de construcción o cualquier otro tipo de organización de industria o negocio para realizar negocios a su nombre, sin tener en cuenta sus ganancias o beneficios. (Enfasis suplido.) 21 L.P.R.A. sec. 651a(a)(6)(A).
No obstante, cuando se trata de un negocio financiero la Ley de Patentes Municipales define “volumen de negocios” como
... los ingresos brutos recibidos o devengados excluyendo:
(1) el costo de la propiedad vendida;
(2) los reembolsos de anticipos, préstamos y créditos concedi-dos, pero sin que la suma deducida por estos conceptos exceda el principal de dichos anticipos, préstamos o créditos;
(3) los depósitos; y
(4) las pérdidas incurridas en cualquier operación sobre valo-res, pero sin que la deducción que se haga por ese concepto exceda del total de ganancias obtenidas por dichos valores.
En el caso específico de bancos comerciales y asociaciones de ahorro y préstamos, bancos mutualistas o de ahorro el ingreso bruto significará los intereses recibidos o devengados de préstamos, los cargos por servicios prestados, las rentas, el beneficio bruto en la venta de propiedades o valores y las ganancias, beneficios e ingresos derivados de cualquier otra procedencia.
El ingreso bruto devengado por estas organizaciones sujeto al pago de patentes se distribuirá entre las sucursales de acuerdo con *669la proporción que guarden todas las clases de depósitos de la sucursal con los depósitos totales de la organización. (Énfasis suplido.) 21 L.P.R.A. sec. 651a(a)(6)(B).
La patente municipal, desde que se instituyó por primera vez en 1914, se contempló como una imposición a los ingresos provenientes de operaciones localizadas en Puerto Rico. La legislación precursora del actual estatuto sobre patente, la Ley Núm. 26 de 28 de marzo de 1914, en su See. 4, definía “volumen de negocios” como
... los ingresos brutos que tenga en cualquier municipio el negocio o industria procedentes de las operaciones que realiza en Puerto Rico, sin tener en cuenta sus ganancias o beneficios; esto es, tratándose de bancos o casas de banca particulares el mont[o] de los préstamos que realicen por cada año, cuando el término de tales préstamos sea un año o más o la parte proporcional de los mismos correspondiente a sus distintos términos si se hicieren por menos de un año, y el mont[o] de sus negocios en comisión, exceptuando la venta y cambio de giros o cheques; el importe de las ventas, tratándose de tiendas, casas de comercio u otras industrias; el mont[o] del valor de los fletes y pasajes en cada oficina establecida en cada municipio, tratándose de vehículos para el transporte terrestre; el mont[o] de sus ventas, tratándose de agentes comisio-nistas o corredores; el importe de lo recaudado por servicios telefónicos o eléctricos, tratándose de empresas de esta índole, y en general el mont[o] de los ingresos habidos por cualquier negocio hecho o servicio prestado, de acuerdo con la naturaleza del negocio o industria establecid[a]. (Énfasis suplido.) 1914 Leyes de Puerto Rico 184.
Mientras la ley tuvo este lenguaje fue interpretada por el Secretario de Justicia para sujetar únicamente los ingresos provenientes de operaciones localizadas en Puerto Rico. Op. See. Just. Núm. 1959-16; Op. Sec. Just. Núm. 1960-78.
La citada disposición fue enmendada por la See. 4 de la Ley Núm. 93 de 25 de junio de 1962, Leyes de Puerto Rico, pág. 262. La referencia expresa a “las operaciones [realizadas] en Puerto Rico” fue suprimida y se adoptó una definición general de “volumen de negocios” muy similar a la dispuesta por la See. *6702(a)(6) de la vigente Ley de Patentes Municipales, 21 L.P.R.A. sec. 651(a)(6): -
Se entenderá por volumen de negocios para los efectos de esta ley, los ingresos brutos que se obtengan de un negocio o industria en el municipio donde la casa principal realiza sus operaciones, o los ingresos brutos que se obtengan por la casa principal en el municipio donde ésta mantenga oficina de ventas, almacén, o cualquier tipo de organización comercial o industria para realizar negocios a su nombre, sin tener en cuenta sus ganancias o beneficios .... (Énfasis suplido.)
La enmienda se produjo a raíz de la interpretación que le dimos a la citada Sec. 14 en el caso The Shell Co. (P.R.) v. La Capital, 82 D.P.R. 39 (1960). Allí resolvimos que cuando se trata de un establecimiento al por mayor con su oficina principal establecida en determinado municipio, pero haciendo negocios en toda la isla, la patente debe ser impuesta por el municipio en donde radica la oficina principal irrespeetivamente de donde radiquen las sucursales. 15 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 1683 (1962). La Asamblea Legislativa modificó la See. 4 de la Ley de Patentes Municipales, supra, porque entendió
. . . que no era buena política pública facultar a algunos municipios a imponer patentes a determinadas empresas por el volumen de negocios que éstos realizan fuera de la demarcación territorial del municipio en cuestión, si como consecuencia de ello se ha de privar a otros municipios de la facultad de imponer patentes por el volumen de negocios realizados [sic] por dichas empresas dentro de los propios límites territoriales correspondientes a tales otros municipios .... [L]o justo y equitativo es que cada municipio pueda tener acceso, a los fines de imponer las patentes que se requieran, exclusivamente al volumen de negocios realizado dentro de su propio ámbito geográfico. íd.
En modo alguno esta enmienda tuvo como propósito eliminar la limitación de que los ingresos debían provenir de operaciones realizadas en Fuerto Rico.
Aunque la Ley de Fatentes Municipales de 1974 amplió el número de industrias o negocios cubiertos, no hay nada en la ley *671ni en su historial que permita una inferencia razonable de que fue la intención legislativa gravar ingresos de fuentes fuera de Puerto Rico. Esto lo corrobora la propia práctica administrativa de los municipios y del Departamento de Hacienda desde la aprobación de la ley. De la propia planilla o formulario preparado por el Departamento de Hacienda y circulado a los municipios para ser complementados por los contribuyentes en sus declara-ciones sobre volumen de negocios se desprende que la interpre-tación de la Ley de Patentes Municipales que hacía el Secretario de Hacienda coincidía con las citadas opiniones del Secretario de Justicia. La pág. 2 del Formulario Núm. 73 contiene varios encasillados para computar y determinar el volumen de negocios de distintas organizaciones.(3) El encasillado tres (3) corresponde a los bancos comerciales, asociaciones de ahorro y préstamo, y bancos mutualistas y de ahorro.
Un examen de los distintos renglones del encasillado tres (3) revela que en relación con el ingreso por intereses, la partida Núm. 4 señala para su inclusión sólo los “Intereses Recibidos o Devengados sobre Préstamos Concedidos en Puerto Rico”. (En-fasis suplido.) Apéndice I, pág. 2. En la partida Núm. 15 que se utiliza para el cómputo de la fórmula de atribución proporcional a base de los depósitos en sucursales del municipio únicamente se incluye el “Total de depósitos de la Organización en Puerto Rico”. (Énfasis suplido.) Apéndice I, pág. 2. Esto demuestra que el Secretario de Hacienda interpretaba, hasta la aprobación del Reglamento sobre Patentes Municipales, que la Ley de Patentes Municipales solamente sujetaba los ingresos por intereses gene-rados por préstamos otorgados en la isla.
Pero a pesar de esa práctica administrativa, el 28 de septiem-bre de 1982 el Municipio de Mayagüez notificó una deficiencia al Banco Popular por no haber incluido en el ingreso bruto los ingresos derivados de inversiones y operaciones de su capital hechos en sus sucursales fuera de Puerto Rico.
*672El Banco Popular oportunamente cuestionó la deficiencia que se le había notificado. Mientras se ventilaba su solicitud de reconsideración, el Secretario de Hacienda promulgó el 10 de agosto de 1984 el reglamento actual, que enmendó la definición general de “ingreso bruto”, para incluir los ingresos recibidos de fuentes fuera de Puerto Rico, en específico
. . . la totalidad de los ingresos de fuentes dentro o fuera de Puerto Rico que se reciben o se devenguen en la operación que se lleva a cabo en cada Municipio, incluyendo todos los ingresos adicionales como intereses y dividendos atribu[i]bles a la operación. (Énfasis suplido.) Art. 2(7)(A) del Reglamento de Patentes Municipales, supra.
El Reglamento de Patentes Municipales no modificó sustancialmente la definición de “volumen de negocios” para fines de un negocio financiero, pero al atender el caso específico de los bancos comerciales, mutualistas o de ahorro y las asociaciones de ahorro y préstamo, cambió radicalmente las reglas del juego establecidas desde 1974 e incorporó un lenguaje incompatible con la Ley de Patentes Municipales.
Bancos — En el caso específico de bancos comerciales y asocia-ciones de ahorro y préstamos, bancos mutualistas o de ahorro el ingreso bruto significará los intereses recibidos o devengados de préstamos, los cargos por servicios prestados, las rentas, el bene-ficio bruto en la venta de propiedades o valores, y las ganancias, beneficios e ingresos derivados de cualquier otra procedencia dentro o juera de Puerto Rico atribuibles a la operación en Puerto Rico. Disponiéndose, que los intereses sobre obligaciones del Estado Libre Asociado, sus instrumentalidades y municipios así como de las obligaciones de los Estados Unidos no serán incluidos como ingreso bruto.
El ingreso bruto devengado por estas organizaciones sujeto al pago de patentes se distribuirá entre las sucursales de acuerdo con la proporción que guarden todas las clases de depósitos de la sucursal con los depósitos totales de la organización. (Énfasis suplido.) Art. 2(7)(B) del Reglamento de Patentes Municipales, supra.
Este reglamento entró en vigor el 21 de septiembre de 1984 y no es aplicable a los ingresos provenientes del exterior recibidos *673por los bancos antes de esa fecha. Sin embargo, el reglamento refrenda la tesis invocada por el Municipio de Mayagüez en la controversia ante nos. Aunque en estricto derecho el Reglamento de Patentes Municipales no es aplicable a las deficiencias notifi-cadas en el caso de autos, su validez también depende de que la Ley de Patentes Municipales le otorgue facultad a los municipios para imponer patentes por el tipo de ingresos que origina esta controversia. Por las razones expuestas en esta ponencia es evidente que el Reglamento de Patentes Municipales también es ultra vires y no se puede utilizar para imponer ese tipo de patentes con posterioridad a su vigencia. Ahora bien, ¿tanto el Tesorero Municipal como el Secretario de Hacienda tenían auto-ridad en ley para ampliar el ámbito de la tributación municipal y gravar los ingresos derivados de fuentes fuera de Puerto Rico con la imposición de la patente? Entiendo que no.
h — i I — I I — I
Nuestra decisión anterior fundó la autoridad del Municipio de Mayagüez para gravar con una patente los ingresos provenientes de fuera de Puerto Rico en el segundo párrafo de la Sec. 2(a)(6)(B) de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 651a(a)(6)(B), específicamente la frase final. Esta disposición determina el “ingreso bruto” sujeto a la patente en el caso específico de los bancos. Como definición del término, la ley enumera varias partidas de ingresos y concluye con la frase: “y las ganancias, beneficios e ingresos derivados de cualquier otra procedencia.” Id. Resolvimos que “procedencia” significaba “origen” y que, por lo tanto, en el caso de los bancos, el tesorero municipal tenía facultad para computar la patente a base de la totalidad de los ingresos de fuentes dentro o fuera de Puerto Rico recibidos o devengados por la operación en cada municipio. Examinada nuevamente la com-parecencia original de las partes y los escritos sometidos en reconsideración, estamos convencidos de que debemos reconside-rar nuestra interpretación anterior del alcance de esta cláusula.
En primer lugar, en correcta hermenéutica jurídica, la frase “y las ganancias, beneficios e ingresos derivados de cualquier otra *674procedencia”, 21 L.P.R.A. sec. 651a(a)(6)(B), no puede interpre-tarse en el sentido geográfico como se pretende mediante regla-mento. Cuando en una ley las palabras de significación general siguen a vocablos específicos en una enumeración descriptiva, las palabras generales se deben interpretar para incluir únicamente objetos similares en su naturaleza a los enumerados por los términos específicos precedentes. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, pág. 341. Esta doctrina de interpretación estatutaria se conoce como ejusdem generis (del latín “del mismo género o especie”) o la Regla de Lord Tenderson. Id. La regla “[ijntenta reconciliar la incompatibilidad entre pala-bras generales y específicas en vista de otras reglas de herme-néutica legal, como la de que hay que darle efecto a todas las palabras del estatuto y que la Asamblea Legislativa no usa palabras superfluas”. íd.
La doctrina es aplicable en las circunstancias siguientes:
(1) el estatuto contiene una enumeración por palabras específi-cas; (2) los miembros de la enumeración constituyen una clase; (3) la enumeración no cubre toda la clase; (4) un término general sigue a la enumeración; y (5) no se manifiesta claramente la intención de que se le dé al término general un significado más amplio que el exigido por la doctrina. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, 922 (1945).
En este caso, el segundo párrafo de la Sec. 2(a)(6)(B) de la Ley de Patentes Municipales, supra, enumera mediante vocablos específicos lo que “ingreso bruto” significa cuando se trata de negocios financieros de tipo bancario, a saber: “intereses recibidos o devengados de préstamos, los cargos por servicios prestados, las rentas [y] el beneficio bruto en la venta de propiedades o valores.” Existe también un denominador común de toda esta enumeración que consiste en pertenecer a renglones o tipos de ingreso. La enumeración no agota el género, pues existen otras clases de ingreso no cubiertas por las expresadas. Por otro lado, existe una frase general después de la enumeración, a saber: “y las ganan-cias, beneficios e ingresos derivados de cualquier otra proceden-cia.” 21 L.PR.A. sec. 651a(a)(6)(B).
*675El quinto requisito es vital, ya que “[t]oda la ciencia sobre ejusdem generis carece de significación si el estatuto contiene la manifestación clara de una intención contraria”. Puerto Rico Ilustrado v. Buscaglia, Tes., supra, pág. 925. Después de todo, la doctrina de ejusdem generis “es sólo una ayuda”. Id. No se puede descansar en una máxima de interpretación si la verdadera intención legislativa ha sido otra. Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344, 359 (1961).
Luego de un examen cuidadoso de la Ley de Patentes Municipales en su totalidad, no hemos podido identificar disposi-ción alguna —además de la que está aquí en controversia— que conceda a los municipios facultad expresa o implícita para impo-nerle la patente a ingresos derivados fuera de Puerto Rico porque los mismos se reciban aquí. De hecho, ni en la Ley de Patentes Municipales ni en su historial se mencionan esos ingresos. No debemos utilizar la “bola de cristal” para adivinar la “mens” legislativa y ratificar una actuación judicial incorrecta e incons-titucional. Del análisis anterior es evidente la conclusión de que en este caso se cumplen todos los requisitos de la doctrina de ejusdem generis y procede anular la actuación del municipio y del Departamento de Hacienda.
Por otro lado, el término “procedencia”, utilizado de forma general en la Sec. 2(a)(6)(B) de la Ley de Patentes Municipales, supra, tiene varios significados. Aun en una misma acepción, pueden interpretarse varios sentidos. En lo aquí pertinente, puede definirse como “origen, principio de donde nace o se deriva una cosa”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1106. Aunque no cabe duda que el vocablo puede tener un sentido geográfico, por la aplicación de la regla de ejusdem generis esta interpretación es insostenible. Como la enumeración específica de la citada Sec. 2(a)(6)(B) abarca tipos o clases de ingreso, “procedencia” se refiere también a ese género. Por consiguiente, en el estatuto dicho término significa “renglón, categoría o clasificación”. En el contexto utilizado en la Ley de Patentes Municipales, “el origen o el principio” de un *676ingreso es la operación particular que lo produce y no el lugar de dónde se deriva.
En segundo lugar, al aplicar la regla de interpretación contextual establecida en el Art. 17 del Código Civil, 31 L.ER.A. sec. 17, el sentido geográfico debe rechazarse del mismo modo. Nótese que en el estatuto la palabra “procedencia” no se utiliza en la definición de “volumen de negocios” para los negocios financie-ros que no son bancos(4) ni tampoco en la definición general.(5) El término sólo se utiliza al definir el ingreso bruto que se considera parte del volumen de negocios bancarios. La razón es evidente. En el cómputo de la patente, la ley trata el negocio bancario de forma distinta al resto de los negocios financieros.
De acuerdo con la See. 6 de la Ley de Patentes Municipales, supra, toda persona que se dedique a industrias o negocios sujetos a la aplicación de distintas tasas pagará por separado la patente prescrita para cada industria o negocio. 21 L.ER.A. see. 651 e. Es decir, la ley permite segmentar el volumen de negocios para excluir ciertas clases o tipos de ingresos de la tributación a la tasa máxima de uno por ciento (1%). Cf. American Express Co. v. Mun. de San Juan, supra. No obstante, en el caso de los bancos el segundo párrafo de la citada Sec. 2(a)(6)(B) lo que pretende es cualificar esta regla al determinar, a través del lenguaje en controversia, que la base contributiva se computará sin el beneficio de la segmentación del volumen de negocios.
La técnica legislativa utilizada para lograr este resultado fue definir el ingreso bruto de los bancos sujeto a la patente con una enumeración ejemplificativa de distintos renglones de ingreso (intereses, cargos por servicio, rentas, beneficios en la venta de propiedades y valores), seguida de la frase “y las ganancias, beneficios e ingresos derivados de cualquier otra procedencia”. 21 L.P.R.A. sec. 651a(a)(6)(B). Dentro del contexto de la ley, la mejor interpretación de la frase final del segundo párrafo es que fue utilizada por el Legislador para significar cualquier otro renglón *677o tipo de ingreso o actividad, pero siempre dentro del ámbito de la definición general de “ingreso bruto” de la citada Sec. 2(a)(6)(A) de la ley. Atribuirle un sentido geográfico es ampliar irrazona-blemente la intención legislativa con un apoyo cuestionable en el texto de la ley y crear —sin ninguna justificación— un discrimen arbitrario contra los bancos puertorriqueños que tienen sucursales fuera de la isla. Este limitadísimo grupo de contribuyentes sería el único que estaría sujeto a la patente por ingresos derivados de fuentes fuera Puerto Rico,(6) situación que requería un análisis de la constitucionalidad de esta clasifica-ción al amparo de la doctrina de igual protección de las leyes. Marina Ind., Inc. v. Brown Bovery Corp., 114 D.P.R. 64, 81-83 (1983).
IV
Aunque sin prejuzgar los méritos de los planteamientos constitucionales, conviene hacer algunas expresiones sobre la posición de la mayoría con relación a la aplicación de la cláusula de comercio a los hechos de este caso.
El interventor Banco de Ponce señala que si los munici-pios de la isla sujetan al pago de la patente los ingresos de los bancos generados fuera de Puerto Rico, sin conceder ningún crédito por las contribuciones pagadas en el exterior, “se dará un supuesto de múltiple tributación” en violación de la Cláusula de Comercio de Estados Unidos. Memorando del Banco de Ponce, Amicus Curiae, pág. 35. La opinión emitida por el Tribunal considera que “[e]ste argumento constitucional es el de mayor fuerza persuasiva”, opinión mayo-ritaria, pág. 658, pero lo rechaza luego de interpretar *678que el caso de Tyler Pipe Inds. v. Dept. of Revenue, 483 U.S. 232 (1987),(7) está limitado únicamente a situaciones en donde el estatuto es discriminatorio de su faz.
Sin embargo, la opinión no interpreta correctamente la expre-sión más reciente del Supremo federal en Goldberg v. Sweet, 488 U.S. 252 (1989), sobre la constitucionalidad de un impuesto del estado de Illinois a las llamadas telefónicas interestatales. El impuesto allí no era discriminatorio de su faz. De hecho, el tribunal resolvió que no discriminaba contra el comercio interestatal. íd., págs. 263-269. Al resolver que la contribución de Illinois era constitucional, el Tribunal aclaró que la exigencia de la cláusula de comercio de que el impuesto esté justamente distri-buido (fairly apportioned) se determina mediante el examen del tributo para ver si es “consistente interna y externamente”. íd., pág. 261.
El criterio de consistencia interna requiere que la contribu-ción “esté estructurada de tal modo que si cada estado fuera a imponer un impuesto idéntico, no resultaría en doble tributación”. (Traducción nuestra.) Goldberg v. Sweet, supra, pág. 261. La prueba de consistencia externa consiste en determinar “si el estado le ha impuesto el tributo únicamente a aquella porción de los ingresos provenientes de comercio intei-estatal que razonable-mente refleja el componente estatal (instate) de la actividad tributada”. (Traducción nuestra.) íd.
Bajo el criterio de consistencia interna, no es necesario que el contribuyente pruebe la existencia de un tributo sobre el mismo ingreso. Simplemente se contempla la situación hipotética de que otros estados hayan aprobado un estatuto idéntico, y se examina si bajo ese supuesto existiría múltiple tributación.
Por otro lado, la mayoría, consciente de las implicaciones constitucionales de su decisión y sin tener absolutamente ningún fundamento en ley, “crea” un crédito para evitar doble *679tributación para impedir que el Banco Popular invoque sus derechos al amparo de la Constitución federal. Al así hacerlo, viola el principio elemental del derecho tributario de que las deduccio-nes, las exenciones y los créditos, por ser gracias legislativas al contribuyente, se interpretan restrictivamente en su contra. Véanse: Central Igualdad, Inc. v. Srio. de Hacienda, 83 D.P.R. 45, 50 (1961); Descartes, Tes. v. Tribl. Contribuciones y Ortiz, 73 D.P.R. 491, 497 (1952), y fuentes allí citadas. La opinión mayori-taria ha ido más allá de esta norma, pues realmente no se amplía un crédito dispuesto por ley, sino que se “legisla judicialmente” para instituir un crédito nuevo que no había sido contemplado en el esquema de la Ley de Patentes Municipales.
Para complicar aún más el problema creado por la opinión per curiam y los pronunciamientos elaborados en reconsideración, se devuelve el caso al foro de instancia sin unas directrices claras para darle la oportunidad al banco recurrido de demostrar la múltiple tributación, acción que ya vimos es errónea, y para que el tribunal le reconozca “la procedencia de cualesquiera créditos por aquellas contribuciones pagadas por el Banco Popular de Puerto Rico en [las] sucursales del exterior”. (Énfasis suplido.) Opinión mayoritaria, pág. 664. ¿Qué tipo de contribución tiene que haber sido impuesta y pagada en otras jurisdicciones para que el crédito se conceda?
Por estas razones, lo que procede es que por vía de reconsideración revoquemos nuestro dictamen anterior y confir-memos la sentencia del Tribunal Superior. Aunque hay un valor intrínseco en la certeza, rapidez y la consistencia en el proceso decisorio de esta Institución, rectificar oportunamente una deci-sión equivocada siempre es una iniciativa ejemplarizante en nuestra sociedad contemporánea.
*680[[Image here]]
*681[[Image here]]

(1) A los fines de evaluar los méritos de los planteamientos, le concedimos un término al Municipio de Mayagüez y al Procurador General para que expresaran su posición. También aceptamos la intervención del Banco de Ponce y del Municipio de Arecibo como amicus curiae.


(2) Compárese Rubert v. Sancho Bonet, Tes., 58 D.P.R. 198, 208-209 (1941), con American Express, Co. v. Mun. de San Juan, 120 D.P.R. 339 (1988); Arecibo Bldg. Corp. v. Mun. de Arecibo, 115 D.P.R. 76, 78 (1984), y Molinos de P.R. v. Municipio de Guaynabo, 105 D.P.R. 470, 474 (1976).


(3) Hemos incluido como apéndice una copia del Formulario Modelo Núm. 73 (revisado en marzo de 1980) y que fue utilizado por el banco recurrido para complementar la declaración sobre volumen de negocios para 1982.


(4) Véase el primer párrafo de la See. 2(a)(6)(B), 21 L.P.R.A. sec. 651a(a)(6)(B).


(5) Véase Sec. 2(a)(6)(A), 21 L.ER.A. sec. 651a(a)(6)(A).


(6) Aunque la definición general de “ingreso bruto” del Reglamento Núm. 3142, Reglamento sobre Patentes Municipales, Departamento de Hacienda, 22 de agosto de 1984, incluye aquellos derivados de fuentes dentro o fuera de Puerto Rico, bajo la interpretación del término “procedencia” que una mayoría del Tribunal hoy refrenda, sólo se autoriza la imposición de la patente a base de ingresos originados fuera de la jurisdicción en el caso específico de los bancos. Nuestro anterior pronunciamiento no aprueba dicha imposición para otros negocios, ya que en este último caso claramente no tendría ninguna base en la ley.


(7) En esta decisión el Tribunal Supremo de Estados Unidos resolvió que para probar el riesgo de múltiple tributación, un contribuyente no tiene que demostrar afirmativamente que algún otro estado le imponía una contribución sobre el mismo ingreso proveniente del comercio interestatal.